Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter:  NONE of the cited prior art discloses or teaches a method comprising a combination of: propagating first changes from the node, to a first of the configuration files for a first of the node classes, using one-way replication from the management node to nodes of the first node class via a first mediator node of the first node class, propagating second changes, to a second of the configuration files for a second of the node classes comprising search nodes responsible for performing search operations on data collected by the data intake and query system, using two-way replication between the management node and the search nodes via a second mediator node of the search nodes.

Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458